Citation Nr: 1412128	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-07 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for cardiomyopathy.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Raymond Smith, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active service from June 1964 to July 1967 in the U.S. Navy, and subsequent service in the Naval Reserve, including periods of active duty for training (ADCUTRA).

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for cardiomyopathy and hypertension. 

In September 2012, the Veteran testified at a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge.  The record reflects that the Veteran has completed a VA Form 21-22a, dated in April 2011, indicating he was represented by Raymond Smith, Esquire.  The record, however, also contains correspondence in which David L. Huffman, Esquire, has indicated he represents the Veteran in this matter.  At the September 2012 hearing, the Veteran appeared with Raymond Smith, Esquire.  It appears that both Mr. Huffman and Mr. Smith are associated with the David Huffman Law Services, however, as the only power of attorney of record is the above referenced VA Form 21-22a, as stated on the first page, Mr. Smith is considered the Veteran's representative.  See 38 C.F.R. § 14.631(a).


FINDINGS OF FACT

1. The Veteran served during the Vietnam era, but his service did not include duty in or visitation to the Republic of Vietnam and he is not entitled to a presumption of herbicide (Agent Orange) exposure. 

2. The Veteran has cardiomyopathy, diagnosed many years after his active duty service, and such disability is not related in any way to such service, to include Agent Orange exposure.

3. The Veteran's hypertension was not first diagnosed until many years after his active duty service, and is not related in any way to such service, to include Agent Orange exposure.


CONCLUSIONS OF LAW

1. The Veteran's cardiomyopathy was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2013).

2. The Veteran's hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2009 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the July 2009 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board notes a VA examination has not been provided with regard to either of the service connection claims on appeal, and etiological opinions have not been obtained.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post- service treatment for a condition or other possible association with military service.  As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran claims that his cardiomyopathy and hypertension were caused by exposure to herbicides in service.  He does not claim that either his cardiomyopathy or hypertension had its onset in service or within a year of discharge or is etiologically related to his active service, other than being due to his purported exposure to Agent Orange.  The claimed conditions are first shown many years after service, and there is no competent opinion of record in support of either of the claims, even an opinion finding that the claimed conditions are consistent with Agent Orange exposure.  Therefore, additional development is not warranted.  Id; see also 38 C.F.R. § 3.159(d).

Additionally, in September 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the September 2012 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, and information was also solicited regarding the circumstances and onset of the Veteran's disabilities, to include the history of post-service treatment for these disabilities.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims for service connection for hypertension.  The Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  In that regard, the RO has obtained all identified and available service and post-service treatment records for the Veteran.  With regard to private treatment records, at the hearing in September 2012, the Veteran testified he was first aware of/diagnosed with hypertension in 1995, when he was treated at Sentara Hospital, for a heart attack.  He basically testified he was not aware of any heart problems prior to 1995, and that no doctor had told him his heart problems, to include hypertension, might be related to Agent Orange exposure.  The record was held open after the hearing, for 60 days, in order to allow the Veteran the opportunity to obtain the records form 1995 from Sentara Hospital.  In a letter dated in November 2012, however, the Veteran's representative advised VA that he was unable to obtain such records from Sentara Hospital, because the hospital advised that the records were no longer available.  

The Board also notes that in December 2011, the RO requested that the Center for Unit Records and Research (CURR) assist in confirming if the Veteran's ship docked in Vietnam, anchored in the mouth of a river, or transited inland waterways, or if personnel from the ship went ashore in Vietnam on certain dates, and a response was received from CURR in February 2012 that failed to document such activity.  As noted above, the Board finds that VA examinations/opinions are neither necessary nor warranted.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  U.S.C.A. § 1116(a), (b); 38 C.F.R. § 3.307(a)(6)(ii).  A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a). 

In Haas v. Peake, 525 F.3d 1168, 1193, 1197 (2008) the United States Court of Appeals for the Federal Circuit (Federal Circuit) upheld VA's interpretation of this regulation as requiring that a veteran must have actually been present on the landmass or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  See VAOPGCPREC 27-97 (July 23, 1997); 66 Fed. Reg. 2376, 23,166 (January 22, 2001).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  See Haas at 1193-1197; VAOPGCPREC 27-97. 

What constitutes "inland waterways" is not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  However, the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Id.  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiologies of cardiomyopathy and hypertension fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, supra.  Finally, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Veteran seeks to establish service connection for cardiomyopathy and hypertension, primarily due to his alleged exposure to Agent Orange during the Vietnam war.  In September 2012, he testified he was stationed onboard the USS Enterprise, which operated in the water surrounding Vietnam.  He testified he did not go ashore in Vietnam.  He testified he was also deployed to Subic Bay in the Philippines and had TAD (temporary active duty) with a tug boat squadron that pushed barges on the bay and down rivers.  He testified he spent several days on the tugboats, in the engine room, and that the tugboats pushed barges from Subic Bay to an island, the barges carried approximately 25-30 of the 55 gallon drums, and that the drums were leaking.  In a statement dated in August 2009, he reported he ran liberty boats and tugboats that pushed barges with 55 gallon drums that were leaking a liquid that "may have been Agent Orange."  

The record reflects that the Veteran has been diagnosed with and treated for cardiomyopathy and hypertension; thus, he has current disabilities.  Hickson, supra. 

Upon consideration of the evidence of record, to include the Veteran's service records, his statements, and CURR's response, the Board concludes that the presumption of herbicide exposure based on service in Vietnam does not apply in this case.  As an initial matter, the Veteran has testified he was not ashore in Vietnam, and the Board concludes that the preponderance of the evidence of record is against a finding that the Veteran served or stepped foot in country in Vietnam.  Rather, he has asserted he was exposed to Agent Orange in barrels that were transported on barges that were pushed by the tugboat he was assigned to for TAD. 

With regard to the Veteran's assertions that he worked near barrels that may have contained Agent Orange, the Board notes that he indicated they barrels "may have" contained herbicides, he has not asserted that these barrels were labeled or otherwise identified as containing Agent Orange, and he is not shown to have expertise which would allow him to conclude that these barrels contained Agent Orange.  While barrels may have been stored and transported aboard the barges that were pushed by his tugboat, out of Subic Bay, the Veteran has not presented, nor has any evidence of record shown, that these barrels contained Agent Orange, or any other herbicide.  Further, with regard to exposure in Vietnam, the Board notes that CURR concluded that the USS Enterprise's history did not document that the ship docked, transited inland waterways, or that personnel stepped foot in Vietnam, which is highly probative evidence against the claims.  See also VA Manual M21-1MR, Part IV, subpart ii, 2.C.10.o.  Further, the U.S.S. Enterprise is not listed among VA's list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents.  Finally, although the Veteran received the Vietnam Service Medal, the criteria for receipt of this award did not require duty or visitation in the Republic of Vietnam.  See Department of Defense Manual of Military Decorations & Awards, DoD 1348.33-M, C6.5 at 48 (September 2006).  The Board therefore concludes the Veteran was not exposed to herbicides. 

To the extent that the Veteran has testified that his ship was off shore of Vietnam, service aboard a ship that merely anchored in an open deep-water harbor does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k. The preponderance of evidence is therefore against a finding that the Veteran set foot in or served in the inland waterways of Vietnam, or that he was exposed to herbicides during service.  The Board finds that the Veteran is not presumed to have been exposed to herbicides, and the presumptive provisions of 38 C.F.R. § 3.309(e) are not applicable, and also finds that the preponderance evidence does not show that the Veteran was exposed to Agent Orange during service. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29  (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, however, the Veteran testified that no doctors had linked his heart problems to service or Agent Orange exposure in service.  Moreover, as the Veteran's exposure to Agent Orange has not been established, any such medical opinion would be afforded no probative value.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). Thus, service connection is not warranted on this basis. 

The Board has also considered whether there is a direct link between the Veteran's cardiomyopathy and/or hypertension and active service outside of exposure to herbicides.  However, in this case, the Veteran has not asserted that his cardiomyopathy and/or hypertension are etiologically related to his active service, other than being due to his purported exposure to herbicide agents.  He has also not alleged that either of these disabilities had its onset within one year of his service discharge.  He has testified, and the record essentially notes, that he was diagnosed with hypertension in 1995, and cardiomyopathy in 2007 - many years after his separation from service.  Service treatment records do not show that his hypertension or cardiomyopathy had an onset in service.  There is no competent medical opinion in support of either of the claims on a basis other than exposure to Agent Orange.  Thus, the Board concludes that service connection for these disabilities, under either a direct or presumptive basis, is not warranted. 

Consequently, the benefit-of-the-doubt rule does not apply, and the claims for service connection for cardiomyopathy and hypertension must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for cardiomyopathy, to include as due to exposure to Agent Orange, is denied.

Service connection for hypertension, to include as due to exposure to Agent Orange, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


